Case 2:85-cv-04544-DMG-AGR Document 657 Filed 09/04/19 Page 1 of 4 Page ID #:33159
Case 2:85-cv-04544-DMG-AGR Document 657 Filed 09/04/19 Page 2 of 4 Page ID #:33160
Case 2:85-cv-04544-DMG-AGR Document 657 Filed 09/04/19 Page 3 of 4 Page ID #:33161
Case 2:85-cv-04544-DMG-AGR Document 657 Filed 09/04/19 Page 4 of 4 Page ID #:33162




                           Certificate of Admission
                            To the Bar of Illinois
         I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                         Eric Storme Silvestri


         has been duly licensed and admitted to practice as an Attorney and Counselor at
         Law within this State; has duly taken the required oath to support the
         CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
         also the oath of office prescribed by law, that said name was entered upon the Roll
         of Attorneys and Counselors in my office on 10/31/2013 and is in good standing, so
         far as the records of this office disclose.




                                                 IN WITNESS WHEREOF, I have hereunto
                                                       subscribed my name and affixed the
                                                       seal of said Court, this 23rd day of
                                                         August, 2019.




                                                                                        Clerk,
                                                         Supreme Court of the State of Illinois
